T^TTTT T TT^r, .. T j PHILLIPS, Circuit Judge.
These cases present the identical question decided in Aderhold, Warden, v. Ash-lock, 10 Cir., 99 F.2d 67, decided September 22, 1938, and on authority thereof, the several judgments appealed from are reversed and the causes remanded with instructions to vacate the several judgments directing the discharge of the appellees, to enter orders that appellees be redelivei ed to the custody of the Warden, and to issue and execute such writs or processes as may be necessary to make such orders effective.
Reversed.